Dodge, T.
The only question which can be considered by this court upon the writ of eerúorari is the jurisdiction of the circuit court. State ex rel. Turner v. Circuit Court, 71 Wis. 595. That jurisdiction is not attached by the relator, and is sustained by sec. 8, art. YII, Const. ' We are not at liberty, therefore, to consider the merits of either the custody or the discharge of the alleged dependent children, .although argued by both parties.
It is suggested in the respondent’s brief that the writ should be quashed, but it appears that full return has been made thereto, and no motion either to supersede or to quash has been offered. In the absence of such motion, no order •can be entered other than an affirmance. State ex rel. Dalrymple v. Milwaukee Co. 58 Wis. 4; State ex rel. Cameron v. Rolberts, 87 Wis. 292.
By the Gourt.— The order or judgment made by the circuit court for Outagamie county, referred to in the writ, is affirmed.